Cas4

Oo Oo aT DW On HB WwW NH

MY NY KY YY KY YY NY NY BRO RR ERE RSF Re IR
oOo a1 DW A FW NY RK CO DO WOAH DH fF WwW YP | &

 

5:19-cv-01933-JGB-SP Document 19 Filed 05/11/20 Pagelofi1 Page ID#:94

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION

John Whitbread,

Plaintiff,

y Case No. EDCV 19-1933 JGB (SPx)

RGR Petroleum, Inc., et al.,
JUDGMENT
Defendants.

 

 

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

Pursuant to the Order filed concurrent herewith, Default Judgment is
GRANTED in favor of Plaintiff John Whitbread. Judgment is entered in favor of
Plaintiff.

Dated: May 11, 2020 AG y /

THE UPNORABLE JESUS G. BERNAL
Unite® States District Judge

 
